Title: From George Washington to the United States Senate and House of Representatives, 4 April 1794
From: Washington, George
To: United States Senate and House of Representatives


          
            Gentlemen of the Senate, and of the House of Representatives.
            United States 4 April 1794.
          
          I lay before you three letters from our Minister in London;
            advices concerning the Algierine Mission, from our Minister at Lisbon and others; and a letter from the Minister Plenipotentiary of the French
            Republic to the Secretary of State, with his answer.
          
            Go: Washington
          
        